September     4. 1974



The Honorable    Martin      D. Eichelberger             Opinion   No.   H-   392
Office of the Criminal       District Attorney
Waco,   Texas                                            Re: Authority   of County to
                                                         contract to provide   custodial
                                                         care for children.

Dear   Mr.   Eichelberger:

          You have asked whether   a county   through the Commissioners     Court
may enter into an agreement     with other counties to provide  custodial  care
of minor children   residing within the region encompassing    the several
counties.

          The Interlocal    Cooperation      Act, Article     4413 (32c), in $ $4(a), 4(b),
V.T.C.S.,     authorizes     a county to contract       with other counties for the
performance      of governmental      services     and functions,     as defined in $3(Z),
which all parties     to the contract    are legally     authorized    to perform.    Under
the Act counties     may enter into contracts         concerning     public health and
welfare.    Article    4413 (32c),   $ 3(2).    Since any agreement        under the Act is
to be authorized     by fhe governing      body of each party to the agreement,
the Commissioners        Courts of the participating         counties   must authorize
such an agreement.

            Counties are authorized       to establish    and maintain homes for
dependent and delinquent         children    within the county.      Article   718(2), and
Article     5138, et seq.,    V. T. C. S. ; Attorney     General   Opinion V-106 (1947).
Through the juvenile        court,   counties    are also authorized      to place children
in need of supervision        in homes operated        by other bodies.      Section 54.04
 (d)(2)(c),   Vernon’s   Texas Family        Code.    Article   695a, $4, V. T. C.S.,
authorizes     counties   to create    a Child Welfare       Board for the express     purpose
of improving       and providing    services    for children    in need of supervision.




                                             p.   1837
                                                                                                 r



                                                                                                     /




The Honorable     Martin    D. Eichelberger         page   2   (H-392)




With the approval    of the Department       of Public Welfare,      two or more
counties  may combine       in the creation    of a Child Welfare     Board. According
to $4(b) counties   combined      for this purpose have the same powers as a
single county under Article        695a.   A county that does not own or operate
a suitable juvenile   institution    is authorized    to pay for the proper    care and
training  of its dependent and delinquent        children   in the appropriate    facility
of any county that may agree to receive           them.   Article   5138, V. T. C. S.

         Inasmuch as a county is statutorily        authorized  to operate    a custodial
child care or juvenile     detention   institution within its boundaries     or to pay
for similar   services    from another county, and since authority         for a multi-
county agreement       could be based either upon Article       5138, V. T. C.S.,     or
upon the Interlocal     Cooperation     Act, depending   on the nature and scope cf
the agreement     contemplated,      we answer your first question     affirmatively.

        You next ask whether a county may purchase               land outside its territorial
limits.  Article    V, $18 of the Texas Constitution         confers. on commissioners
courts such powers and jurisdiction        over county business as are conferred
by the Constitution    and statutes.    Therefore,      the legal basis for any action
taken by the Commissioners         Court must be found in the Constitution        or
statutes of Texas.     But  once   such a legal   basis   is  found,  the Commissioner8
Court has broad discretion       in the exercise    of its power.      Canales v. Laughlin,
214 S. W. 2d 451 (Tex.     1948).

          There is no general     Constitutional     or statutory   grant of power to the
Commissioners       Court to purchase      land within or without the county without
reference    to the purpose   therefore.      Specific   statutory  authority   is given for
land acquisition    for designated    purposes    without restricting     the location    of
the land to within the county. Article         2351g-1, V. T. C. S. Specific      authority
for other land purchases      may be restricted        to land within the county.      Article
718 (2)) V. T. C. S.

        Without information  concerning the use for which                the land would Abe
purchased,   we cannot answer your second question.




                                              p.   1838
The Honorable   Martin,D.     Eichelberger      page   3 (H-392)




                                 SUMMARY

                     Counties    may enter into an agreement     to
                provide    custodial  child care of minor children
                residing    within ,the combined   counties by authority
                of Article    5138, V. T. C. S., or by the Interlocal
                Cooperation      Act, Article  4413 (32~1, V. T. C. S.

                                                   Very   truly     yours,




                                                   Attorney       General    of Texas




DAVID M. KENDALL,           Chairman
Opinion Committee


lg




                                             p. 1839